 

EXHIBIT 10.15

AMENDMENT TO EMPLOYMENT AGREEMENT

This AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), dated effective as of
November 2, 2016, by and among DNOW L.P., a Texas limited partnership (the
“Company”), NOW Inc., a Delaware corporation (“NOW”), and
_____________________________ (the “Executive”), amends the current employment
agreement (the “Employment Agreement”) by and among the Company, NOW and the
Executive.

1.Confidential Information.  The following paragraph is added to the end of
Section 7 of the Employment Agreement:

“Despite the confidentiality obligations specified above, Executive understands
that neither this Agreement nor any other agreement or policy of the Company
restricts or prohibits Executive from making the following disclosures: (a)
disclosures of any information to or any complaint regarding suspected unlawful
activity regarding any law, regulation, or program administered by the
Securities and Exchange Commission (“SEC”), including the recovery of any
amounts under any SEC programs, or (b) any disclosures made as part of any
whistleblower or similar protected activity involving the reporting of suspected
unlawful behavior.  Executive understands that he/she is not required to notify
the Company regarding any of these allowed reports or disclosures.”

2.No Other Modification. Except as stated above, the Employment Agreement shall
remain unmodified and in full force and effect.  All of the terms and laws
governing the Employment Agreement will govern this Amendment.

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s hand and,
pursuant to the authorization from NOW’s Board of Directors, each of NOW and the
Company has caused these presents to be executed in its name on its behalf, all
as of the day and year first above written.

 

DNOW L.P.

 

 

by its general partner

 

 

Wilson International, Inc.

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

NOW Inc.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Executive

 

 

 

 

 

 

 

 

 

 

 

Name:

 

 

 